DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Supplementary Amendment filed on December 15, 2021 is acknowledged and has been entered.
All of the previously made objections and rejections have been withdrawn in view of Applicant’s amendments to the claims in the Supplementary Amendment filed on December 15, 2021.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 13 directed to an invention non-elected without traverse.  Accordingly, claim 13 has been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the claims:
Claim 13 – cancel.

Allowable Subject Matter
The following claims are allowed: 7 and 11.
Independent claim 7 is directed to, in part, a plurality of pairs of forward and reverse 
blocked primers, comprising a first pair wherein the first forward or reverse blocked primer has at least one artificial mutation in the 3’ region, but not at the 3’ terminal end, and wherein the second pair has no artificial mutations. Dependent claim 11, further specifies the location of the artificial mutation in the 3’ region.

	The following references constitute the closest prior art: Liu1 (Pyrophosphorolysis-Activated Polymerization (PAP): Application to Allele-Specific Amplification, BioTechniques, 29: 1072-1083, 2000; hereinafter, “Liu 2000”) in view of Liu2 (Multiplex dosage pyrophosphorolysis-activated polymerization: application to the detection of heterozygous deletions, BioTechniques, 40(5): 661-668, 2006; hereinafter; “Liu 2006”).

	Liu 2000 is directed to pyrophosphorolysis-activated polymerization (PAP), and teaches that it can be used to detect rare mutant alleles comprised within a reaction mixture containing 

Conclusion
Claims 7 and 11 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/C.L.G./Examiner, Art Unit 1637            
                                                                                                                                                                                            /SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Liu 2000 was cited in the PTO-892 Notice of References Cited mailed July 21, 2021.
        2 Liu 2006 was cited in the PTO-892 Notice of References Cited mailed July 21, 2021.